MASTER PURCHASE ORDER ASSIGNMENT AGREEMENT


THIS AGREEMENT is made on the 21st day of September, 2010, by and between WELLS
FARGO BANK, NATIONAL ASSOCIATION, acting through its Wells Fargo Business
Credit, operating division (the “CONTRACTOR”) and SOUTHPEAK INTERACTIVE, L.L.C.,
a Virginia limited liability company (the “DISTRIBUTOR”), as follows:


BACKGROUND OF AGREEMENT:


A.
The parties have signed an agreement in principle to enter into a purchase order
assignment program under which the Distributor will assign customer purchase
orders to the Contractor and request the Contractor to purchase the required
materials to fulfill such purchase orders; the Contractor will retain the
Distributor to manufacture, process and ship ordered goods; and fees will be
paid to the Distributor for its services upon payment to the Contractor for the
goods.



B.
The parties desire to enter into a formal agreement to set forth the terms and
provisions of the purchase order assignment program.



THEREFORE, in consideration of the services to be performed, the payments to be
made, and the obligations to be assumed as set forth in this Agreement, the
parties agree as follows:


1.          Definitions.  In this Agreement, the following frequently used terms
are defined as set forth in this ¶1:


(a)         The “CERTIFICATE” means the Purchase Order Package Certificate
required to be delivered with each request for assignment of a purchase
order.  The form of Certificate is attached to this Agreement as Exhibit “A” and
made a part hereof.


(b)         With respect to each purchase order submitted for assignment
hereunder, the Certificate will define the “PRODUCT” (the end product to be
delivered to the customer), the “CUSTOMER” (the business entity which issues the
purchase order), the “WAREHOUSE”(an independent warehouse acceptable to the
Contractor where the Products will be stored and shipped), the “P.O. PRICE” (the
purchase price to be paid by the Customer for the Products), the “P.O. DELIVERY
DATE” (the date on which Products are to be delivered to the Customer as set
forth in the Certificate), and the “MATERIALS DELIVERY DATE” (the date on which
the Products are to be delivered to the Distributor or the Warehouse as set
forth in the Certificate).


(c)         A purchase order delivered to the Distributor in the ordinary course
of its business is referred to as a “P.O.”  A P.O. which meets all of the
requirements of ¶3 below is deemed to be unconditionally accepted by Contractor
and is referred to as an “ACCEPTED P.O.”  The date on which the Contractor
delivers notice of acceptance of the assignment of the P.O. is referred to as
the “ACCEPTANCE DATE”.  When an Accepted P.O. is made null and void pursuant to
this Agreement, it is referred to as a “CANCELED P.O.” Under certain
circumstances, when a P.O. is not assignable to the Contractor, the Contractor
will accept an assignment of the proceeds of the P.O.  In such cases, the terms
P.O. and Accepted P.O. will mean the proceeds of such P.O. or Accepted P.O. as
the case may be.


 
 

--------------------------------------------------------------------------------

 

(d)         A financial institution engaged in the practice of lending sums to
the Distributor secured at least in part by Distributor's accounts receivable is
referred to as the “ACCOUNTS RECEIVABLE LENDER”.  The Accounts Receivable Lender
involved in this transaction (if any) is identified on Addendum I attached
hereto.  A “SENIOR LENDER” is any financial institution (including the Accounts
Receivable Lender) which is engaged in lending sums to the Distributor secured
by liens on some or all of the Distributor's assets.  Each Senior Lender
involved in this transaction (if any) is also identified on Addendum I.


(e)         The invoice rendered upon delivery of Products pursuant to a P.O. is
referred to as the “P.O. INVOICE”; and payments received on account of P.O.
Invoices (whether paid by the Customer, the Accounts Receivable Lender, the
Distributor, or any other party) are referred to as the “P.O. PROCEEDS”.


(f)          The Distributor may repurchase an Accepted P.O. pursuant to ¶8(b)
below.  In the absence of such repurchase, an Accepted P.O. becomes a
“DELINQUENT P.O.” if the P.O. Price is not paid to the Contractor by the
earliest of (i) the due date for payment of the P.O. Invoice, (ii) seventy-five
(75) days following the Funding Date if Contractor issues its letter of credit
or purchase order, (iii) seventy-five (75) days following the Funding Date if
Contractor advances funds by other than issuing its letter of credit or purchase
order, (iv) the date on which the Accepted P.O. is canceled, or (v) the date of
occurrence of an event of default pursuant to ¶18 below.


(g)         If a lock box collection procedure is established pursuant to this
Agreement, the term “LOCK BOX” refers to the Contractor's lock box account; and
the term “LOCK BOX BANK” means the bank at which the Contractor establishes the
Lock Box and so notifies Distributor in writing.  The Lock Box and Lock Box Bank
involved in this transaction (if any) are identified on Addendum II attached
hereto.


(h)         The “FUNDING DATE” is the date on which the Contractor makes its
first Product purchase in connection with an Accepted P.O. or issues its letter
of credit or purchase order or otherwise advances funds to or for the benefit of
or on account of an Accepted P.O., whichever is earlier.  The “CLEARANCE DATE”
is the date on which the Contractor (or the Lock Box Bank) has received full
payment of the P.O. Price or such other amount as is designated by Contractor on
Exhibit “C” hereto in connection with an Accepted P.O. in fully collected funds.

 
2

--------------------------------------------------------------------------------

 


(i)           The Distributor will perform its obligations in accordance with
the “DISTRIBUTOR'S SPECIFICATIONS” which are set forth on Exhibit “B” attached
hereto and will be paid a “DISTRIBUTOR'S FEE” computed in accordance with the
provisions of ¶7(c) below.  The Distributor's obligations are secured by a
“SECURITY AGREEMENT” described in ¶10 below.


(j)           The Contractor will be paid a “COMMITMENT FEE” (computed and paid
pursuant to ¶6 below), the “CONTRACTOR'S DEAL FEES” (computed and paid pursuant
to ¶7 below), and “CONTRACTOR'S EXPENSES” (computed and paid pursuant to ¶9
below).  For purposes of computing the waiver of portions of the Commitment Fee,
the term “PRODUCT VOLUME” means the aggregate of (a) the face amounts of all
letters of credit issued by Contractor plus (b) the aggregate amount of funds
advanced by Contractor by other than issuing its letters of credit, in
connection with an Accepted P.O. for which a P.O. Invoice is issued on or before
the date on which payment of the Commitment Fee is due; and “MINIMUM VOLUME”
means Product Volume which equals or exceeds $6,000,000.


(k)          If the Distributor is required to make a “SECURITY DEPOSIT” (as
defined in ¶3(b)(i)), the Security Deposit will be maintained in accordance with
¶10.1.


2.           Submission of P.O.'s for Assignment.  Subject to the terms of this
Agreement, the Distributor may request that the Contractor accept an assignment
of each P.O. submitted to and accepted by Distributor and make Product purchases
to fulfill the P.O.  Each such request shall be made pursuant to a completed and
signed Certificate delivered to the Contractor.


3.           Acceptance of P.O. Assignments.


(a)          Subject to the conditions and requirements set forth in this ¶3,
Contractor agrees to accept or decline acceptance of the assignment of a P.O.
submitted to Contractor pursuant to the provisions of ¶2 above (in Contractor's
absolute discretion) by delivery of written notice to Distributor.  Contractor
may, in its absolute discretion, elect to treat all P.O.’s that became Accepted
P.O’s concurrently as a single P.O.   Contractor will use its best efforts to
deliver such acceptance by 5:00 p.m. on or before the fourth full business day
after Contractor receives the Certificate.


(b)         Notwithstanding the provisions of ¶3(a) above, Contractor shall not
accept the assignment of any P.O. which does not meet the following
requirements:


(i)           Contractor's funding commitment with respect to the P.O. shall not
exceed 55% of the P.O. Price, provided, however, that Contractor may exceed such
limitation upon the deposit by the Distributor with the Contractor of a Security
Deposit (the “Security Deposit”) in an amount equal to the aggregate amount of
capital required to purchase and deliver Products to a Customer in connection
with the P.O. minus the lesser of 55% of the P.O. Price or 90% of the advance to
be made by the Accounts Receivable Lender for such P.O. Price;

 
3

--------------------------------------------------------------------------------

 
 
(ii)         If the Distributor has an Accounts Receivable Lender acceptable to
Contractor, the P.O. shall have been approved for an advance rate of not less
than 65% of the P.O. Price by such Accounts Receivable Lender;


(iii)        Distributor shall have on deposit with Contractor a Security
Deposit as set forth in ¶10.1 hereof;


(iv)        Upon the purchase of Product required for the P.O., or upon any
other advance of funds in connection with the P.O., the Contractor's aggregate
outstanding funding pursuant to this Agreement shall not exceed the sum of
$2,000,000;


(v)         An original, signed copy of the Certificate shall have been
delivered to the Contractor;


(vi)        All information contained on the Certificate shall be verified by
Contractor to ensure (to Contractor's satisfaction) that the Materials Delivery
Date and P.O. Delivery Date are reasonable and that the P.O. is bona fide (which
verification may include, without limitation, direct confirmation from the
Customer and any vendors); and


(vii)       The Distributor shall have delivered to the Contractor such
additional information and documentation as the Contractor may have from time to
time requested.


(c)         Notwithstanding the other provisions of this ¶3, the Contractor's
acceptance of the assignment of a P.O. shall be made null and void and the P.O.
shall be deemed a Canceled P.O. upon the occurrence of any one of the following:


(i)          The failure of the Contractor to obtain accepted orders for
Products at prices and on other terms and conditions acceptable to the
Contractor within five (5) business days following the Acceptance Date, and
Contractor's notice to the Distributor thereof.  Upon delivery of such notice to
Distributor, Contractor's rights and interests in and to the P.O. will be
terminated absolutely and Contractor shall have no obligation whatsoever to
Distributor with respect to such P.O.;


(ii)         The failure of a vendor of Products to deliver Products which
conform to Contractor's specifications to the Warehouse on or before the
Materials Delivery Date.  Upon such failure of delivery, Contractor shall have
the right to require Distributor to purchase the Products from Contractor and
shall assign to Distributor the right to receive those Products which have not
then arrived at the Warehouse;

 
4

--------------------------------------------------------------------------------

 


(iii)        The cancellation of the P.O. prior to delivery of Products to the
Customer.  Upon such cancellation, Distributor shall pay Contractor such sums as
are required pursuant to ¶8 below; and


(iv)        The failure of the Distributor to obtain (if so requested by
Contractor) a waiver and release of Contractor by the Customer of any and all
liability for breach of any and all express or implied warranties or product
liability claims with respect to the Products or the use and distribution
thereof.


(d)         A P.O. shall be deemed an Accepted P.O. only when (i) the P.O. is
submitted for assignment by the Distributor pursuant to a Certificate or such
other form of submission to which the Contractor may from time to time consent,
(ii) the Contractor shall deliver notice of acceptance of assignment to the
Distributor pursuant to subparagraph (a) or, in the absence of such notice of
acceptance, the Contractor shall purchase Products with respect to the P.O. or
otherwise advance of funds in connection with the P.O., (iii) the P.O. shall
meet each of the requirements of subparagraph (b) above unless otherwise waived
by the Contractor, and (iv) none of the events described in subparagraph (c)
above shall have occurred prior to delivery of the Products to the Customer
pursuant to the P.O.  Until such time as each of the aforedescribed requirements
and conditions is satisfied in full, Contractor's acceptance of an assigned P.O.
shall be deemed conditional and subject to revocation at any time.


4.          Appointment of Distributor.


(a)         Subject to the other provisions of this Agreement, with respect to
all Accepted P.O.'s (and only so long as such P.O. remains an Accepted P.O.)
Contractor hereby appoints the Distributor as Contractor's exclusive source for
performing or causing to be performed in accordance with the Distributor’s
Specifications all processing, warehousing, and shipping requirements with
respect to the Products, and the Distributor hereby accepts such
appointment.  Distributor agrees to perform all of its obligations pursuant to
this ¶4 in a good and workmanlike manner, to utilize quality control procedures
consistent with the standards of Distributor and the industry, and to otherwise
comply with each of the Distributor's Specifications.


(b)         So long as any Products are located at the Warehouse or are
scheduled for delivery to the Warehouse, Distributor agrees to perform in
accordance with all of the Distributor's Specifications.  If any Products are
located at any facility of the Distributor or at an independent warehouse which
is not acceptable to the Contractor, the Distributor shall furnish the
Contractor with a surety bond issued by a company and having terms acceptable to
the Contractor.


(c)         Distributor further agrees that with respect to Products purchased
by Contractor pursuant to (and in accordance with) a Certificate which are not
(or cannot be) used in connection with the applicable Accepted P.O., upon
Contractor's written notice:

 
5

--------------------------------------------------------------------------------

 


(i)           Distributor shall purchase such Products from Contractor within
three (3) days following Contractor's notice for a purchase price equal to
Contractor's costs for the Products; or


(ii)          If Distributor fails to make such purchase of Products, such
Products shall be sold by Contractor and the proceeds thereof applied first to
Contractor's costs for the Products, and the balance, if any, to Distributor.


5.           Payment and Re-Assignment.


(a)         Upon delivery of Products to the Customer pursuant to an Accepted
P.O., Distributor shall issue a P.O. Invoice (and deliver any other related
documents required by the applicable P.O. for issuance of an invoice on account
of such P.O.) to the Customer for the full P.O. Price.  Upon Contractor's
direction, the P.O. Invoice so issued shall be in the name of the Contractor and
shall direct the Customer to make payment to the Contractor (or the Lock Box, if
applicable).  Distributor shall immediately pay to the Contractor any sums from
time to time received by the Distributor from the Customer or any other party
other than the Contractor on account of a P.O. Invoice.  Upon Contractor's
demand, each P.O. Invoice shall be prepared on such invoice form as Contractor
may designate.


(b)         At such time as Contractor has received payment in full on account
of a P.O. Invoice or such other amount as is designated by Contractor on Exhibit
“C” hereto, the Contractor shall re-assign the applicable Accepted P.O. and all
rights with respect thereto to the Distributor and the Distributor shall accept
such re-assignment.  The re-assignment shall be evidenced by a Re-Assignment and
Release of Purchase Order in the form of Exhibit “C” attached hereto.


(c)         Sums received by the Contractor on account of a P.O. Invoice shall
be applied by the Contractor for the satisfaction of the expenses, fees and
charges described in this Agreement pursuant to the priorities of payment set
forth in ¶7 below.  Provided, however, that Distributor shall pay all sums due
Contractor upon a Delinquent P.O. in the manner and pursuant to the terms of ¶8
below.


6.           Commitment Fee.


(a)          Subject to the provisions of this ¶6, Distributor shall pay
Contractor a Commitment Fee in consideration of Contractor's commitment to
reserve and have available sufficient funds to purchase Products or to otherwise
advance funds in connection with a P.O. for Product Volume in amounts equal to
or exceeding the Minimum Volume as contemplated by this Agreement.  The
Commitment Fee shall be in the sum of $120,000 and shall be paid by Distributor
on the earlier of twelve months following the date of this Agreement or the date
of termination of this Agreement.  In the event the term of this Agreement is
renewed for one or more twelve month renewal terms, for each such renewal,
Distributor shall pay Contractor a Commitment Fee in the sum of $120,000, which
fee shall be paid by Distributor on the earlier of twelve months following the
date of the renewal of this Agreement or the date of termination of this
Agreement.  The Commitment Fee for the initial term of this Agreement is deemed
by the parties to have been earned by the Contractor upon the signing of this
Agreement, as of which date the Contractor has reserved the requisite
funds.  The Commitment Fee for each renewal term of this Agreement is deemed by
the parties to have been earned by the Contractor upon each renewal date of this
Agreement, as of which date the Contractor has reserved the requisite funds.

 
6

--------------------------------------------------------------------------------

 


(b)         Notwithstanding the provisions of subparagraph (a) above, all or a
portion of the Commitment Fee shall be waived in accordance with the provisions
of this subparagraph (b).  If Product Volume for the initial term or any renewal
thereof as of the due date for payment of the Commitment Fee equals or exceeds
the Minimum Volume, the entire Commitment Fee shall be waived by the
Contractor.  If Product Volume for the initial term or any renewal thereof as of
the due date for payment of the Commitment Fee does not equal or exceed the
Minimum Volume, Contractor shall waive that portion of the Commitment Fee equal
to the Commitment Fee multiplied by a fraction, the numerator of which is the
Product Volume as of the due date for payment of the Commitment Fee, and the
denominator of which is the Minimum Volume.


7.           Compensation of Contractor and Distributor.


(a)          Payments received by the Contractor on account of Accepted P.O.'s
will be applied in the following order of priority:


(i)           First, to pay Contractor's Expenses to the extent that such
expenses are then due pursuant to the terms of ¶9;


(ii)         Second, to the payment of the Contractor's Deal Fees in connection
with the Accepted P.O. and all other Accepted P.O.'s that became Accepted P.O.'s
concurrently with such Accepted P.O.;


(iii)        Third, to pay any shortage then existing in the Security Deposit as
set forth in ¶10.1;


(iv)        Fourth, to reimburse the Contractor for the cost of Products and for
other advances made in connection with a P.O. (without regard to term or prompt
payment discounts) purchased in connection with the Accepted P.O. and all other
Accepted P.O.'s that became Accepted P.O.'s concurrently with such Accepted
P.O.; and


(v)         Fifth, to the payment of the Distributor's Fee in connection with
the Accepted P.O.


(b)         The Contractor's Deal Fees with respect to each Accepted P.O. shall
be as follows:


 
7

--------------------------------------------------------------------------------

 

(i)           A transaction initiation and set-up fee in a sum equal to 1.5% of
the aggregate of (a) the face amounts of all letters of credit issued by
Contractor (or other financial accommodations) plus (b) all funds advanced by
Contractor by other than issuing its letters of credit; plus


(ii)          A daily maintenance fee in a sum equal to 0.05% of the aggregate
of the face amounts of all letters of credit issued by Contractor (or other
financial accommodations) and all funds advanced by Contractor by other than
issuing its letters of credit which remain outstanding for more than thirty (30)
days; plus


(iii)         A Product advance fee in a sum equal to the Applicable Daily Rate
(as hereinafter defined) multiplied by the aggregate amount outstanding on all
letters of credit (or other financial accommodations) and all funds advanced by
Contractor by other than issuing its letters of credit on account of purchases
of Products or other advances made in connection with a P.O. multiplied by the
number of days from the earliest of (A) the date on which any such letter of
credit or purchase order or financial accommodation is negotiated into cash by
any person, or (B) the date funds are advanced by other than issuing a letter of
credit or purchase order, to and including the Clearance Date.  The “Applicable
Daily Rate” shall mean the prime rate as in effect from time to time at Wells
Fargo Bank, National Association, plus 2%, divided by 360.


(iv)         In the event of a Delinquent P.O., a late payment fee in a sum
equal to 0.067% of the outstanding portion of the P.O. Price multiplied by the
number of days from the date an Accepted P.O. becomes a Delinquent P.O. to and
including the Clearance Date.


Notwithstanding the foregoing, if the sum of the transaction initiation and
set-up fee and the daily maintenance fee is not equal to or greater than $2,500
with respect to an Accepted P.O., the minimum aggregate amount payable by
Distributor to Contractor for the transaction initiation and set-up fee and the
daily maintenance fee with respect to such accepted P.O. shall be equal to
$2,500.


(c)         The Distributor's Fee with respect to each Accepted P.O. shall be
equal to the collected P.O. Proceeds with respect to such Accepted P.O. less all
sums payable pursuant to subparagraphs (a)(i), (ii), (iii) and (iv) above and
less 100% of all term discounts or discounts for prompt payment.


(d)         Sums due on account of the expenses and fees described in
subparagraphs (a)(i), (ii), (iii) and (iv) above shall be paid as and when
proceeds are received with respect to the applicable Accepted P.O.  The
Distributor's Fee will be paid not later than the second business day after the
Clearance Date and after satisfaction of all costs, fees and expenses having a
higher priority then due and owing.
 
 
8

--------------------------------------------------------------------------------

 

8.           Repurchase; Reassignment.


(a)          Contractor shall have the right to require the Distributor to
immediately purchase any Delinquent P.O. (and inventory of Products in the case
of a Canceled P.O.) for an amount equal to the full amount outstanding under the
P.O. Invoice (or the P.O. Price in the case of a Canceled P.O.).  Any such
payment by the Distributor shall be deemed to be P.O. Proceeds and shall be
applied in accordance with the priorities and terms set forth in ¶7 above.


(b)         In the event that Distributor makes all payments due on a Delinquent
P.O. or Canceled P.O. pursuant to the provisions of subparagraph (a) above,
Contractor shall thereupon immediately assign to Distributor all of Contractor's
rights and interests in and to the P.O. Invoice and the P.O. Proceeds and any
Products in the possession of Contractor or Distributor with respect to such
Delinquent P.O.


9.           Contractor's Expenses.  Immediately upon Contractor's demand,
Distributor shall pay or reimburse Contractor for all Contractor's
Expenses.  Contractor's Expenses include all reasonable expenses, fees, and
costs incurred by Contractor in connection with the creation of and performance
of this Agreement and the transactions contemplated hereby, including without
limitation, the expenses of Contractor's representative at the Warehouse,
insurance and credit insurance premiums, audit costs, attorney's fees,
Contractor's travel expenses, Lock Box Bank charges, bank letter of credit
charges, and filing fees.  Contractor's demand for payment of Contractor's
Expenses will be made in writing and will include reasonable documentation of
the expenses for which reimbursement is demanded.  Contractor acknowledges
receipt of the sum of $7,500 deposited by Distributor to be applied towards the
payment of Contractor's Expenses.


10.        Security Interests.  As security for the performance by Distributor
of each of its obligations under this Agreement, Distributor hereby grants the
following security interests to the Contractor:


(a)         A security interest in all of Distributor's assets in accordance
with the provisions of the Security Agreement in form satisfactory to
Contractor.  Provided, however, that such grant of security interest shall be
subordinate to the lien of the Senior Lender (if any) in any common collateral.


(b)         The right to set-off against any and all amounts due to the
Distributor hereunder any sums which are due to the Contractor hereunder which
have become past due and delinquent under this Agreement.


(c)         All of the Distributor's rights and interests in, and right of
payment from, the Accounts Receivable Lender of all sums paid or payable by the
Accounts Receivable Lender from time to time to the Distributor.  Distributor
agrees to direct the Accounts Receivable Lender to make such payments to
Contractor pursuant to such written direction as Contractor may request from
time to time.
 
 
9

--------------------------------------------------------------------------------

 

(d)         All checks, notes, deposits, drafts, and other instruments of
payment on account of or related to an Accepted P.O., and all bills of lading
and other documents of title related to an Accepted P.O.  Distributor hereby
irrevocably designates and appoints the Contractor (and all persons designated
by the Contractor) as the Distributor's true and lawful attorney-in-fact and
agent-in-fact and Contractor (or Contractor's agent) may, without notice to
Distributor:


(i)           At any time endorse by writing or stamping Distributor's name on
any checks, notes, deposits, drafts or other instruments of payment on account
of, relating to, or representing the proceeds of an Accepted P.O. or any other
collateral described herein or in the Security Agreement (collectively the
“Collateral”) which come into the possession of the Contractor or are under
Contractor's control and deposit the same to the account of the Contractor for
application to all sums due from the Distributor to the Contractor hereunder;


(ii)          At any time endorse by writing or stamping Distributor's name on
any bill of lading or other document of title relating to an Accepted P.O.; and


(iii)         At any time after the occurrence of a default by the Distributor
hereunder or pursuant to the Security Agreement, in Distributor's or
Contractor's name, demand payment of, enforce payment of, exercise all of
Distributor's rights and remedies with respect to, settle, adjust, compromise,
initiate and prosecute legal proceeding with respect to, and otherwise take all
actions with respect to the Collateral which are, in the Contractor's sole
discretion, necessary or desirable in order to fulfill Distributor's obligations
under this Agreement and otherwise realize the full economic value of the
Collateral.


10.1       Security Deposit.  (a)  The Security Deposit shall be held and
applied by the Contractor as follows:


(i)          Contractor shall hold the Security Deposit in such depositories as
it determines and may commingle the same with other funds from time to time in
Contractor's possession.  No interest or other earnings shall be payable on
account of sums held as a Security Deposit.


(ii)         Upon the occurrence of a default as set forth in ¶18(c) below,
Contractor may, in its discretion and without prior notice, apply all or any
portion of the Security Deposit to pay or otherwise satisfy Distributor's
obligations hereunder. Contractor shall, as soon as practicable following any
such application, notify Distributor thereof and provide a full accounting of
such application.


(b)           When funds are applied in the manner set forth in ¶10.1(a)(ii)
above, a “shortage” is created in an amount equal to all sums so
applied.  Distributor shall, within five (5) business days following
notification of any shortage, pay to the Contractor, as and for a portion of the
Security Deposit, the sum of such shortage.

 
10

--------------------------------------------------------------------------------

 


(c)          Contractor shall pay the Security Deposit to Distributor promptly
following such time as all sums then due and owing to the Contractor by the
Distributor hereunder have been paid in full, provided that Distributor is not
then in default of any of its other obligations under this Agreement.


11.         Guaranty.  It is a condition to the signing of this Agreement and
the performance by the Contractor of any of its obligations hereunder that the
persons and entities listed on Addendum III attached hereto execute and deliver
to the Contractor a Guaranty in form and substance satisfactory to Contractor
under which said guarantor(s) guaranty the Distributor's obligations to
Contractor hereunder.


12.         Covenants of Contractor.  Provided that Distributor performs each of
its obligations in the manner set forth in this Agreement, the Contractor
covenants and agrees as follows:


(a)          To use reasonable efforts to place orders for Products identified
on Certificates for Accepted P.O.'s for purchase by Contractor and delivery to
the Warehouse on terms consistent with the terms set forth in the Certificate.


(b)          Following timely delivery and acceptance of Products at the
Warehouse, to promptly pay for all such Products in accordance with the terms of
purchase.


(c)          To release Products located at the Warehouse in such quantity and
at such times as are necessary to permit Distributor to meet the terms of
Accepted P.O.'s.


(d)          Upon termination of this Agreement and performance by Distributor
of all of its obligations hereunder, to promptly execute and deliver (if
Distributor so requests) any instruments and documents reasonably necessary to
terminate and release any and all security interests granted to Contractor by
Distributor pursuant to this Agreement.


13.         Warranties and Representations of Distributor.  Distributor hereby
makes the following warranties and representations to Contractor, each of which
is deemed a material inducement to the Contractor to enter into and perform in
accordance with the provisions of this Agreement and each of which shall be
deemed renewed and restated as of the Acceptance Date of each Accepted P.O.:


(a)          Distributor is a limited liability company duly organized, validly
existing, and in good standing under the laws of the state of its formation, and
is qualified or licensed as a foreign limited liability company to do business
in every location in which the laws require Distributor to be so qualified or
licensed;
(b)          Distributor has the right and power and is duly authorized and
empowered to enter into, execute, deliver, and perform this Agreement and all
agreements and documents described herein;

 
11

--------------------------------------------------------------------------------

 


(c)          The execution, delivery, and performance by Distributor of this
Agreement and all agreements and documents described herein does not constitute
a violation of any law, regulation, judgment, order, contract, charter, by-laws,
or other instrument to which Distributor is a party or is otherwise bound or
subject;


(d)         Distributor is not in default under any loan agreement, mortgage,
lease, trust deed or similar agreement relating to the borrowing of money to
which Distributor is a party or is otherwise bound;


(e)          Each P.O. submitted for assignment by the Distributor is a bona
fide purchase order and conforms in all respects to the representations
contained in the Certificate, which Certificate is true and correct in all
respects;


(f)          The Distributor shall at all times maintain such types and amounts
of insurance coverage (including without limitation credit insurance) with
respect to Distributor's business operations, the Products located in the
Warehouse and any Accepted P.O. as Contractor may from time to time reasonably
require, such insurance to name the Contractor as an insured in the manner and
to the extent required by Contractor from time to time and, upon the failure to
maintain such coverage, Contractor may purchase the same and the cost thereof
shall be deemed a Contractor's Expense;


(g)          Except with respect to the lien of the Accounts Receivable Lender
or as otherwise set forth on Exhibit “D” attached hereto, there are no liens,
judgments or claims affecting or relating to the Distributor or any of its
assets;


(h)          Except as set forth on Exhibit “E”, there are no suits,
administrative proceedings, arbitration proceedings or other adversarial
proceedings or investigations pending or (to the best of Distributor's
knowledge) threatened against Distributor or any of the guarantors;


(i)           All of the financial information (including projections) provided
by the Distributor to the Contractor in connection with the Contractor's
consideration of the transaction contemplated by this Agreement are true and
accurate, contain no material misstatement of any facts, contain all material
information concerning the Distributor's financial condition, and do not omit to
state any facts which, if disclosed, would reflect adversely on the financial
condition of the Distributor or any of its Customers; and


(j)           Distributor has duly filed all federal, state, county, local, and
foreign income, excise, sales, customs, property, withholding, social security
and other tax and information returns and reports required to be filed by it to
the date hereof, or in the alternative, has obtained extensions for filing
pursuant to established procedures, and has paid or made provision for payment
of all taxes (including interest and penalties) due and payable.  Distributor
has no material liability for any taxes of any nature whatsoever.

 
12

--------------------------------------------------------------------------------

 

14.         Product Warranties.  Distributor expressly assumes and agrees to
make all product and service warranties (expressed or implied) to Customers with
respect to Products and further agrees to defend, indemnify and hold the
Contractor harmless from and against any claims, suits, obligations, costs, or
expenses (including reasonable attorney's fees and legal expenses) with respect
to all express or implied warranties in connection with the Products.


15.         Audit Rights.  Distributor shall deliver to Contractor copies of all
information and documents submitted from time to time by the Distributor to any
Senior Lender simultaneously with the submission of such documents to such
Senior Lender; and shall deliver to Contractor monthly financial statements,
aged accounts receivable, aged accounts payable, and Distributor's and
Contractor's inventory schedules within fifteen (15) days following the end of
each month during the term hereof.  In addition, Contractor shall have the right
to inspect, audit and copy any financial books, computer programs, and other
data  containing financial information in connection with the Distributor at any
time during regular business hours upon not less than 24 hours' prior written
notice.  Distributor agrees to prepare and maintain complete and accurate
business records with respect to the transactions contemplated by this
Agreement.


16.         Relationship of the Parties.  The parties are independent
contractors and are not (and shall not be deemed to be) the partners, joint
venturers, agents or representatives of the other.  Each party is exclusively
responsible for the conduct of its own business and is not authorized to bind
the other party in any manner whatsoever.  Further in this regard:


(a)          Distributor acknowledges that it has no ownership interest in any
P.O. or Products in connection with an Accepted P.O. except as otherwise
provided in this Agreement; and


(b)          Contractor acknowledges that it has no ownership interest (other
than the security interests granted hereunder) in Distributor or in any of
Distributor's assets.


17.         Indemnification.  Distributor agrees to indemnify, hold harmless and
defend Contractor from and against any loss, costs, (including reasonable
attorney's fees and costs), claims, suits or causes of action brought,
threatened or incurred by or against Contractor by reason of any of the
following:


(a)          As a consequence of any breach of this Agreement by Distributor,
any breach of a warranty made by Distributor hereunder, or the failure of any
representation made by Distributor hereunder to be true;


(b)          Any suit or threat of suit by any Customer, including, without
limitation, all claims under or with respect to Product warranties, except with
respect to any suit or claim arising or threatened solely by reason of
Contractor's acts or omissions to act which constitute a breach of Contractor's
obligations hereunder;
 
 
13

--------------------------------------------------------------------------------

 

(c)          Any suit or threat of suit by any of Distributor's employees,
former employees, securities holders or lenders, except with respect to any suit
or claim arising or threatened solely by reason of Contractor's acts or
omissions to act which constitute a breach of Contractor's obligations
hereunder;


(d)          Any product liability claims of any kind, including, without
limitation, all claims under or with respect to Product warranties; and


(e)          Environmental liability, if any, as a result of this Agreement or
any transaction contemplated by or engaged in pursuant to or on account of this
Agreement.


18.         Term and Termination; Default.


(a)          Term of Agreement.  This Agreement is for an initial term of twelve
months following the date hereof and shall continue thereafter for successive
twelve month renewal terms unless either party terminates the Agreement by
written notice to the other not later than thirty days prior to the end of the
initial term or any renewal term.  Provided, however, that Contractor may also
terminate this Agreement immediately upon Distributor's default or at any time
following the initial term upon fifteen days' prior written notice to
Distributor.


(b)          Obligations Upon Termination.  Except for termination in the event
of Distributor's default, upon termination of this Agreement, each party shall
remain liable to perform all obligations under this Agreement which remain
unperformed as of the termination date as if this Agreement remained in full
force and effect.  Upon termination for any reason and upon completion of the
foregoing obligations, all obligations hereunder shall terminate except the
continuing obligations of the parties under ¶¶12(d), 13, 14, 15 and 17 hereof.


(c)          Default.


(i)           Distributor shall be considered to be in default hereunder if it
either (A) fails to make any payment due Contractor hereunder within three (3)
business days of the due date thereof, or (B) fails in any respect to perform
any of its other obligations hereunder and such failure continues unremedied for
a period of three (3) business days following Contractor's notice thereof, or
(C) has made a representation which proves to be false or breaches a warranty
made hereunder, or (D) files (or has filed against it) a petition (or otherwise
initiates proceedings) for bankruptcy, reorganization, receivership or other
proceedings for the protection of debtors, or (E) fails to make any payment due
to any third party on or before the due date therefor if the failure to make
such payment gives rise to or creates (or if unremedied would give rise to or
create) an encumbrance upon the Products or any of them or otherwise restricts
Contractor's sale or disposition of the Products or any of them.
 
 
14

--------------------------------------------------------------------------------

 

(ii)          Without waiving or limiting any of Contractor's other rights and
remedies in the event of a default by Distributor, and in addition to
Contractor's right of set-off set forth in ¶10 above, upon the occurrence of any
event of default, Distributor shall be liable for immediate payment to
Contractor of all amounts due or to become due to Contractor hereunder,
including, without limitation, Contractor's Expenses, Contractor's Deal Fees and
the Commitment Fee.  Contractor shall further be entitled to reimbursement for
all of its costs of collection, whether or not suit has been filed or judgment
entered, including, without limitation, reasonable attorneys' fees and legal
expenses.  All amounts owed to Contractor pursuant to this ¶18(c) shall carry
interest at the rate of 2% per month from the effective date of default or, in
the case of Contractor's costs of collection, from the date such costs are
incurred.


(iii)         In the event of default by Distributor, and subject to any
agreements between Contractor and any Senior Lender, Contractor shall further be
entitled to exercise all the rights and remedies of a secured party under the
Uniform Commercial Code or as otherwise provided under the Security
Agreement.  The proceeds of any amount recovered by Contractor shall be applied,
first, to the payment of Contractor's reasonable costs and expenses in
connection with the enforcement of Contractor's rights and remedies hereunder;
second, toward the payment or satisfaction of all amounts owing Contractor
hereunder, including interest thereon; and third, any surplus to be paid to
Distributor or as a court of competent jurisdiction may direct.  In the case of
a deficiency, Distributor shall remain liable for such deficiency after such
sale, with interest at the rate herein provided.


19.          Miscellaneous Provisions.


(a)          CHOICE OF LAW, VENUE, JURISDICTION AND SERVICE.  THIS AGREEMENT AND
ALL AGREEMENTS REFERRED TO HEREIN BETWEEN THE CONTRACTOR AND THE DISTRIBUTOR
(COLLECTIVELY THE “TRANSACTION DOCUMENTS”) HAVE BEEN SUBMITTED TO THE CONTRACTOR
AT THE CONTRACTOR’S PRINCIPAL PLACE OF BUSINESS IN THE STATE OF ILLINOIS, WILL
BE PERFORMED BY THE PARTIES IN THE STATE OF ILLINOIS, AND SHALL BE DEEMED TO
HAVE BEEN MADE IN THE STATE OF ILLINOIS.  THE VALIDITY OF EACH OF THE
TRANSACTION DOCUMENTS AND THE CONSTRUCTION, INTERPRETATION AND ENFORCEMENT
THEREOF, AND THE RIGHTS OF THE PARTIES THERETO SHALL BE DETERMINED UNDER,
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
ILLINOIS, WITHOUT REGARD TO THE CONFLICTS OF LAW RULES OF THE STATE IN WHICH
SUIT IS INITIATED PERTAINING TO THIS AGREEMENT.  FURTHER, THE CONTRACTOR AND THE
DISTRIBUTOR AGREE THAT ANY SUIT, ACTION, OR PROCEEDING ARISING OUT OF OR
RELATING TO THE TRANSACTION DOCUMENTS OR ANY TRANSACTION CONTEMPLATED THEREBY,
SHALL BE INSTITUTED IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS, EASTERN DIVISION, OR ANY COURT OF THE STATE OF ILLINOIS
LOCATED IN COOK COUNTY, AND EACH PARTY IRREVOCABLY SUBMITS AND CONSENTS TO THE
JURISDICTION OF THOSE COURTS AND WAIVES ANY AND ALL OBJECTIONS TO JURISDICTION
OR VENUE THAT ANY SUCH PARTY MAY HAVE UNDER THE LAWS OF THE STATE OF ILLINOIS OR
OTHERWISE IN THOSE COURTS IN ANY SUCH SUIT, ACTION, OR PROCEEDING.  FURTHER, TO
THE EXTENT PERMITTED BY LAW, SERVICE OF PROCESS SUFFICIENT FOR PERSONAL
JURISDICTION IN ANY ACTION AGAINST THE DISTRIBUTOR MAY BE MADE BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO ITS ADDRESS FOR NOTICE AS PROVIDED
IN THIS AGREEMENT.  DISTRIBUTOR AGREES THAT ANY FINAL JUDGMENT RENDERED AGAINST
IT IN ANY ACTION OR PROCEEDING SHALL BE CONCLUSIVE AS TO THE SUBJECT OF SUCH
FINAL JUDGMENT AND MAY BE ENFORCED IN OTHER JURISDICTIONS IN ANY MANNER PROVIDED
BY LAW.

 
15

--------------------------------------------------------------------------------

 


(b)          WAIVER OF RIGHT TO JURY TRIAL. DISTRIBUTOR AND CONTRACTOR
ACKNOWLEDGE AND AGREE THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT,
ANY OTHER AGREEMENT RELATED HERETO OR WITH RESPECT TO THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY WOULD BE BASED UPON DIFFICULT AND COMPLEX ISSUES,
AND THEREFORE, THE PARTIES AGREE THAT ANY COURT PROCEEDING ARISING OUT OF ANY
SUCH CONTROVERSY WILL BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE
SITTING WITHOUT A JURY.


(c)          Notices.  All notices required or permitted pursuant to this
Agreement shall be in writing and either personally delivered, sent by facsimile
transmission (provided evidence of transmission is maintained and the original
of the transmittal notice is sent by U.S. mail), or Federal Express or similar
overnight delivery service, addressed to the respective addresses or facsimile
number of the parties set forth on the last page of this Agreement, or at such
telephone numbers or other addresses as have from time to time been designated
by like notice.  Notices given in the manner prescribed herein shall be deemed
given on the date sent or transmitted (as the case may be).


(d)          Severability.  The paragraphs of this Agreement are severable, and
in the event that any paragraph or portion of this Agreement is declared illegal
or unenforceable, the remainder of this Agreement will be effective and binding
upon the parties.


(e)          Opinion of Counsel.  It is an express condition to the closing of
the transactions contemplated by this Agreement that the Distributor cause to be
delivered to the Contractor an opinion of Distributor's counsel which is
satisfactory to Contractor.
 
 
16

--------------------------------------------------------------------------------

 

(f)           Waiver; Entire Agreement.  This Agreement contains the entire
understanding of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written agreements, understandings, or
arrangements.  No waiver of or modifications to the provisions of this Agreement
will be valid unless in writing and signed by all parties.  This Agreement shall
be binding upon and inure to the benefit of the parties hereto, their
successors, assigns and legal representatives.


(g)          Assignment.  Distributor may not transfer or assign its rights or
obligations hereunder without the prior written consent of the Contractor, and
any attempted transfer or assignment shall be null and void.


(h)          Performance.  Time is of the essence under this Agreement.


(i)           Further Assurances.  From and after the date hereof, each party
will execute all documents and take such further actions as the other may from
time to time reasonably request in order to carry out the transactions provided
for herein and accomplish the purposes contemplated hereby.


(j)           Publication.  Contractor shall have the right to publicize (by
“tombstone” or comparable publication) the Purchase Order Assignment Program
evidenced hereby (including the date and size of the facility but not the
specific terms hereof).


(k)          Counterparts: Facsimile Delivery.  This Agreement may be executed
in two or more counterparts, each of which taken together shall constitute one
and the same instrument, admissible into evidence.  Delivery of an executed
counterpart of this Agreement by facsimile shall be equally as effective as
delivery of a manually executed counterpart of this Agreement.  Any party
delivering an executed counterpart of this Agreement by facsimile shall also
deliver a manually executed counterpart of this Agreement, but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Agreement.


* * * * * * * * * *

 
17

--------------------------------------------------------------------------------

 


This Agreement has been signed at Deerfield, Illinois on the day and year first
above written.


CONTRACTOR:
 
DISTRIBUTOR:
     
WELLS FARGO BANK,
 
SOUTHPEAK INTERACTIVE, L.L.C.
NATIONAL ASSOCIATION
         
By:
   
By:
/s/ Reba McDermott
Title:
   
Title:
Chief Financial Officer



Address:
520 Lake Cook Road #315
 
Address:
2900 Polo Parkway
Deerfield, IL 60015
   
Midlothian, VA 23113
Facsimile:
 847-282-6630
 
Facsimile:
 

 
 
18

--------------------------------------------------------------------------------

 

EXHIBIT A


PURCHASE ORDER PACKAGE CERTIFICATE


This Certificate is executed by ____________________________, who is the
____________________ of SOUTHPEAK INTERACTIVE, L.L.C., a Virginia limited
liability company (“Distributor”), in connection with the Master Purchase Order
Assignment Agreement dated ______________, 2010, (the “Agreement”) with WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Contractor”).


The undersigned certifies to Contractor that all of the information contained in
this Certificate is true, complete and accurate and is furnished to Contractor
to induce Contractor to purchase Product in accordance with the Agreement:


1.           Customer Information


 
(a)
Attached is a purchase order number ______ dated _______________, 20____ in the
total amount of $_________ (the “Purchase Order”) from the following customer
(“Customer”), or Distributor has received a bona fide indication of interest
from the following Customer.



Name:
Address:




Person in charge:
Phone Number:


 
(b)
Attached is a true and complete credit history, payment history and credit
report on the Customer; or, in lieu thereof, ______________ approval or accepted
letter of credit.



 
(c)
The Purchase Order is (check one):



 
_____
Assignable to Contractor by Distributor without Customer's consent; or



 
_____
Not assignable without Customer's consent, but attached is the consent of the
Customer to assignment to Contractor;



 
_____
Not assignable, but the proceeds of the Purchase Order are assignable; or


 
1

--------------------------------------------------------------------------------

 


 
_____
Distributor has received indication of interest only.



2.
Customer Product Information



An original (or a true, accurate and complete copy) of Customer’s Purchase Order
identifying the Product, the quantity ordered, and the quality specifications
therefor is attached.


3.
Product Price and Delivery Information



Attached is an exhibit detailing: (a) the cost, quantity and quality
specifications for all Products needed to complete the Purchase Order
(“Products”); (b) the name, address, contact person and phone number of each
person from whom the Products may be purchased; and (c) confirmed current
pricing and delivery date(s) (“Material Delivery Date(s)”) for all of the
Products and a copy of the Distributor’s applicable Purchase Orders.


4.
Warehouse Information



The warehouse facility at which the Product(s) will be warehoused/distributed
(the “Warehouse”):


_______________________________________
_______________________________________
_______________________________________


5.
Customs Broker Information



The customs broker for the Product(s) will be:


_______________________________________
_______________________________________
_______________________________________


6.
Gross Margin



Attached is the computation of Projected Net Gross Margin before depreciation,
including, without limitation, projections of the cost of Products and
Distributor's Direct Costs:

 
2

--------------------------------------------------------------------------------

 
7.
Assignment of Purchase Order



Attached is an Assignment of the Purchase Order, duly executed by authorized
officers of Distributor.


8.
Power of Attorney



Distributor hereby irrevocably designates and appoints Contractor (and all
persons designated by Contractor) as Distributor’s true and lawful
attorney-in-fact and agent-in-fact, and Contractor (or Contractor’s agent) may,
at any time and without notice to Distributor, endorse any bill of lading or
other document of title related to a Purchase Order accepted by Contractor by
writing or stamping Distributor’s name thereon.


9.
Lender Consent (check one):




 
_____
None of the Products is subject to a security interest; or




 
_____
If any of the Products are subject to a security interest, attached is the
written consent and release of each holder of a security interest, in form
previously approved by Contractor.



Dated: ______________, 20____


SOUTHPEAK INTERACTIVE, L.L.C.
       
By:
  
 
Title:
  
 

 
 
3

--------------------------------------------------------------------------------

 

EXHIBIT A (continued)


ACCEPTANCE OF PURCHASE ORDER CERTIFICATE


The foregoing Purchase Order Certificate, as prepared and delivered by
Distributor, is hereby accepted and approved.



 
WELLS FARGO BANK, NATIONAL ASSOCIATION
     
By: 
  



Dated:                                            

 
4

--------------------------------------------------------------------------------

 

EXHIBIT A (continued)


ASSIGNMENT OF PURCHASE ORDER


FOR VALUE RECEIVED, SOUTHPEAK INTERACTIVE, L.L.C., a Virginia limited liability
company (“Assignor”) hereby assigns, transfers and delivers to WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Assignee”) all of Assignor's right, title and interest
in, to and under that certain Purchase Order, identified as follows, for the
purposes, and pursuant to the terms and conditions of that certain Master
Purchase Order Assignment Agreement, dated ________, 2010, between Assignor and
Assignee:


Assignor's P.O. No.:  ___________________________


Customer Name:  __________________________________


P.O. Date:  ___________________________________________


SOUTHPEAK INTERACTIVE, L.L.C.
       
By:
   
 
Title:
  
 

 
 
5

--------------------------------------------------------------------------------

 

EXHIBIT B


DISTRIBUTOR'S SPECIFICATIONS


The following are performance specifications, obligations, and covenants
(collectively the “Distributor's Specifications”) required of Distributor in
connection with its obligations under the Master Purchase Order Assignment
Agreement to which this Exhibit is attached:


1.           To deliver to each Customer a Purchase Order Acknowledgment on such
form as Contractor may accept directing that payment of each P.O. Invoice be
made to Contractor or the Lock Box Bank (if any).


2.           To cooperate with Contractor concerning Contractor's placement of
orders for Products.


3.           To notify Contractor immediately upon the receipt of Products at
the Warehouse.  Upon such delivery, to inspect the quality and quantity of
Products and to notify Contractor of any deficiencies.


4.           To take or cause to be taken all actions necessary for the shipment
of Products to Customers in accordance with Accepted P.O.'s, including without
limitation, packaging, shipping, and insuring Products in accordance with the
specifications set forth in the applicable Accepted P.O., and to deliver the
same to the Customer on or before the P.O. Delivery Date.


5.           To maintain all inventories of Products in such segregated
locations at the Warehouse as the Contractor may approve; to properly identify
such Products as being the property of the Contractor and further identify the
same by the P.O. and the Customer for which such Products relate; and to
implement such commercially reasonable security procedures and devices as
Contractor may require for the preservation and segregation of Products,
including without limitation, the construction and maintenance of secured cages
and storage rooms for such Products.  To not ship or otherwise release any
Products except with the prior written consent of the Contractor.


6.           To ship all Products by such date, by such means, and under such
terms as required pursuant to the applicable P.O. and to deliver the Products to
the Customer on or before the P.O. Delivery Date.  Distributor shall further
provide Contractor with written notice of each shipment of Products to a
Customer immediately following shipment thereof.


7.           To prepare and deliver to the Contractor each P.O. Invoice
immediately following shipment of the Products to the Customer.


8.           To fully insure in the name of the Distributor and the Contractor
all Products during shipment to Customers in amounts, with carriers and on terms
and conditions acceptable to Contractor.

 
1

--------------------------------------------------------------------------------

 

9.           To direct all Customers to make payment with respect to a P.O.
Invoice to the Contractor or the Lock Box (if any) and to take no actions and
make no statements which direct (or have the effect of causing) any Customer to
make any payment with respect to any P.O. Invoice to anyone other than the
Contractor or the Lock Box.


10.         To not accept any payment (including rebates, set-offs, and other
Customer adjustments) with respect to any P.O. Invoice other than through the
Contractor or the Lock Box.


11.         To receive and hold in trust for the sole and exclusive benefit of
Contractor all sums and instruments representing payment of any P.O. Invoice and
all proceeds which for any reason come into the possession of Distributor, its
agents, representatives or any other party acting on behalf of Distributor, and
promptly to deliver or cause delivery of such sums to the Contractor.


12.         To maintain in the name of Distributor and Contractor general
comprehensive liability insurance, with extended coverage and coverage against
theft and product liability and such other insurance and coverages as may be
commercially reasonable with exclusions, with carriers, and on terms and
conditions that may be acceptable to Contractor in its sole discretion.


13.         To deliver to Contractor a list of unpaid accounts receivable
relating to P.O. Invoices as of last day of the preceding calendar month, such
list to be delivered by the 10th day of the next succeeding month and certified
as complete and accurate by a duly authorized officer of Distributor.


14.         To not pledge any of its assets or cause or permit any lien or
security interest to be taken in any of its assets, except such liens as are
described on Exhibit “D” of this Agreement or are otherwise approved by
Contractor.


15.         To provide Contractor with written notice immediately upon (i) the
filing or threat of filing of a bankruptcy petition by or against Distributor,
(ii) the initiation of foreclosure proceedings or other similar action against
Distributor or any of its assets, (iii) a request or demand made upon
Distributor to make, or for any reason Distributor makes, an assignment for the
benefit of its creditors, or (iv) Distributor becomes unable to pay its bills in
the ordinary course of business as they become due.


16.         To immediately notify Contractor of any pending or threatened
litigation, administrative proceeding, arbitration, or governmental
investigation concerning or relating to Distributor or any goods, services or
assets that are the subject of an Accepted P.O. or are pledged as collateral
pursuant to the Security Agreement.

 
2

--------------------------------------------------------------------------------

 

EXHIBIT C


RE-ASSIGNMENT AND RELEASE OF PURCHASE ORDER


UPON AND SUBJECT TO PAYMENT OF the sum of $__________ on or before ___________,
________ (“Payment Date”), WELLS FARGO BANK, NATIONAL ASSOCIATION  (“Assignor”)
hereby assigns, transfers and delivers to SOUTHPEAK INTERACTIVE, L.L.C.
(“Assignee”) all of Assignor's right, title and interest in, to and under that
certain Purchase Order identified below, and hereby releases any claims in or
with respect to such Purchase Order.  If payment is made after the Payment Date,
such assignment and release shall require payment of $__________ for each day
after the Payment Date during which payment is not received.  The applicable
Purchase Order is:


P.O. Invoice No.:                                             
Customer Name:                                              
P.O. Invoice Date:                                           


This Assignment shall become effective immediately upon receipt of good funds in
the amount described above.



 
WELLS FARGO BANK, NATIONAL ASSOCIATION
       
By: 
  



Dated:                                            
 
ACCEPTANCE


SOUTHPEAK INTERACTIVE, L.L.C., a Virginia limited liability company
(“Assignee”), hereby accepts the foregoing assignment of Purchase Order, and
covenants and agrees to fully perform all obligations with respect thereto and
hereby releases Assignor from responsibility for the performance of any such
obligations whether required before, on or after the date of this
Acceptance.  [Assignee hereby authorizes Accounts Receivable Lender to transfer
the amount set forth above to Assignor per Assignor's instructions.]
 

Dated:                                            
 

SOUTHPEAK INTERACTIVE, L.L.C.
       
By:
  
 
Title:
  
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT D


EXCEPTIONS TO CONTRACTOR'S SENIOR LIEN


SunTrust Bank
Rosenthal & Rosenthal
CNH Diversified Opportunities Master Account, L.P.
Paradox Interactive, AB

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


PENDING LITIGATION, ETC.


None

 
 

--------------------------------------------------------------------------------

 

ADDENDUM I


The Accounts Receivable Lender is:


None


The Senior Lenders other than the Accounts Receivable Lender are:


SunTrust Bank
Rosenthal & Rosenthal
CNH Diversified Opportunities Master Account, L.P.

 
 

--------------------------------------------------------------------------------

 

ADDENDUM II


In this Agreement:



 
(a) 
The “Lock Box Bank” is:



Wells Fargo Bank, National Association
NW 5985PO Box 1450
Minneapolis, MN 55485-5985


 
(b)
The “Lock Box” is maintained in Lock Box Account

No. 77-6132 at the Lock Box Bank.

 
 

--------------------------------------------------------------------------------

 

ADDENDUM III


The Guarantors pursuant to this Agreement are:


Terry Phillips
Gone Off  Deep, LLC
Southpeak Interactive Ltd.
Vid Sub, LLC


 
 

--------------------------------------------------------------------------------

 
 